DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 21, 23, 25, 27, 29-30, 32-33 are supported by the specification. The new claims 21-29 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 8/12/2022. Thus, the following action is properly made final.  
Claim Objections
Claim 34 objected to because of the following informalities: a proper Markush language is “selected from the group consisting of”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 21-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hydrogen peroxide” in claim 21 is used by the claim to mean certain “peroxide compounds,” while the accepted meaning is a specific compound with formula H2O2. The term is indefinite because the specification does not clearly redefine the term. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hydrogen peroxide in solid form” in claim 21 is used by the claim to include “hydrogen peroxide adsorbed on a solid support,” while the accepted meaning is a solid hydrogen peroxide, a hydrogen peroxide absorbed on a solid support is still in liquid state. The term is indefinite because the specification does not clearly redefine the term. For purposes of expediting prosecution, the term “hydrogen peroxide in solid form” is interpreted as those compounds claimed in claim 27. 
For claim 32, how can a hydrogen peroxide represent a polymer? For purposes of expediting prosecution, the claim is interpreted as the content of peroxide compound based on the weight of the thermoplastic polymer.
Claim 21 recites “the process does not include an oxidation step”, however, the step of modifying the melt rheology by mixing the polymer and hydrogen peroxide is an oxidation step. Clarification is required. For purposes of expediting prosecution, the claim is interpreted as the process does not include a step with oxygen present. 
Claim Rejections - 35 USC § 102
Claim(s) 21-29, 31-32, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratzsch et al (DD133441).
Ratzsch teaches a process for modifying the melt rheology of polypropylene comprising mixing PP and sodium percarbonate in an extruder (example 5). 1.5 wt% of active oxygen content equals with 4.9wt% of sodium percarbonate (with a molar mass of 157, and the active oxygen mass is 48). 
Claim Rejections - 35 USC § 103
Claim 30, 33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratzsch et al (DD133441).
Claim 30: Ratzsch teaches the temperature inside the extruder is 360-380°C (page 8). Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Claims 33, 35: Ratzsch teaches the peroxide can be sodium percarbonate, or an organic peroxide perhydrate carbamide.
Ratzsch does not teach using a mixture of sodium percarbonate and perhydrate carbamid. 
However, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). Moreover, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'"  In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
 Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratzsch et al (DD133441) in view of Castagna et al (US 3,940,379).
Ratzsch teaches the limitation of claim 33, as discussed above.
Ratzsch does not teach an organic peroxide like claimed. 
However, Castagna discloses a similar process using organic or inorganic peroxide and teaches the organic peroxide can be dicumyl peroxide. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize dicumyl peroxide because it is recognized in the art dicumyl peroxide is a suitable organic peroxide for the process. 
Double Patenting
Claim 21-23, 27-28, 31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No.17/049,735. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘735 claims a method comprising mixing a thermoplastic polymer and a solid peroxide.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive.
In response to applicant's argument regarding ODP rejection, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763